Exhibit 10.8

ENDURANCE SPECIALTY HOLDINGS LTD.

SHAREHOLDER AGREEMENT

This Shareholder Agreement (this “Agreement”) is dated as of this 28th day of
May, 2013 and entered into by and among John R. Charman (the “Executive”),
Dragon Global Holdings Ltd. (the “Investor”), and Endurance Specialty Holdings
Ltd., an exempted company incorporated in Bermuda as a holding company (the
“Company”).

RECITALS

WHEREAS, the Company desires to sell to the Investor and the Investor desires to
acquire from the Company 506,350 ordinary shares (the “Purchase Shares”), par
value $1.00 per share, of the Company (the “Ordinary Shares”), upon the terms
and conditions set forth in that certain Share Purchase Agreement, between the
Company and the Investor, dated as of the date hereof (the “Share Purchase
Agreement”);

WHEREAS, in connection with the hiring of the Executive as the Chairman and
Chief Executive Officer of the Company, the Company has granted to the Executive
708,890 Ordinary Shares (the “Restricted Shares”), upon the terms and conditions
set forth in that certain Restricted Share Agreement, between the Company and
the Executive, dated as of the date hereof (the “Restricted Share Agreement”);

WHEREAS, in connection with the hiring of the Executive as the Chairman and
Chief Executive Officer of the Company, the Company has granted to the Executive
an option to acquire 800,000 Ordinary Shares (the “Option Shares”), upon the
terms and conditions set forth in that certain Option Agreement, between the
Company and the Executive, dated as of the date hereof (the “Option Agreement”);
and

WHEREAS, in connection with the Investor’s acquisition of the Purchase Shares,
and the Executive’s acquisition of the Option Shares and Restricted Shares, the
Company, the Executive and the Investor desire to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

  1. TRANSFER OF SHARES

(a) Prior to the earliest of (i) the five year anniversary of the date hereof,
(ii) the death or Disability of the Executive, (iii) the date of termination of
the Executive’s employment with the Company by the Company without Cause or by
the Executive for Good Reason or (iv) the six month anniversary of the date of
termination of the Executive’s employment with the Company by the Company with
Cause or by the Executive without Good Reason (the “Transfer Restriction
Termination Date”), neither the Executive nor the Investor will, directly or
indirectly, Transfer any Purchase Shares, Restricted Shares or Option Shares
(“Securities”) owned by the Executive or the Investor, except for Transfers to
Permitted Transferees; provided, that following the two year anniversary of the
date hereof, the Investor shall be permitted to sell without restriction up to
5% of the Purchase Shares in each 12 month



--------------------------------------------------------------------------------

period following such two-year anniversary; and provided further that the
Investor and the Executive may sell without restriction Securities in order to
(i) fund the payment of the exercise price payable upon exercise of Options
under the Option Agreement or (ii) reduce the aggregate value of the Securities
held by the Investor and the Executive below the then applicable threshold for
determining whether companies are required to notify U.S. federal antitrust
authorities under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

(b) A Permitted Transferee of Securities pursuant to this Agreement may
subsequently Transfer his, her or its Securities only to the Executive, the
Investor or to a Person that is a Permitted Transferee of the Executive or the
Investor. Each Permitted Transferee of the Executive or the Investor shall, and
the Executive or the Investor shall use best efforts to cause such Permitted
Transferee to, Transfer back to the Executive or the Investor (or to another
Permitted Transferee of the Executive or the Investor) the Securities it
acquired from the Executive or the Investor if such Permitted Transferee ceases
to be a Permitted Transferee of the Executive or the Investor.

(c) Any Transfer of Securities in violation of this Section 1 shall, to the
fullest extent permitted by law, be null and void ab initio, and the Company
shall not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported transaction on the share register of the
Company.

(d) So long as the Executive and the Investor are in compliance with
Section 1(a), nothing set forth in Section 1 shall prohibit the Executive or the
Investor from Transferring Securities pursuant to the terms of a Buyout
Transaction.

 

  2. ADDITIONAL RESTRICTIONS

(a) Prior to the Transfer Restriction Termination Date, the Executive and the
Investor agree that the Executive and the Investor shall be present, in person
or by proxy, at all meetings of the shareholders of the Company so that all of
the Securities may be counted for the purpose of determining the presence of a
quorum at such meetings.

(b) During the period from the last day of the Executive’s employment with the
Company and to the date 6 months after that date (the “Standstill Period”), the
Executive and the Investor agree that:

(i) Neither the Executive nor the Investor shall in any manner acquire, agree to
acquire or make any proposal to acquire any securities or property of the
Company or any of its subsidiaries or affiliates;

(ii) Neither the Executive nor the Investor shall make, or in any way
participate in, directly or indirectly, any “solicitation” of “proxies”, or
become a “participant” in any “solicitation” (as such terms are used in
Regulation 14A under the Exchange Act) to vote or to seek to advise or influence
any person to vote against any proposal or director nominee recommended to the
shareholders of the Company or any of its subsidiaries or affiliates by at least
a majority of the Board;

 

-2-



--------------------------------------------------------------------------------

(iii) Neither the Executive nor the Investor shall form, join or in any way
participate in any group of Persons acquiring, holding, voting or disposing of
any securities of the Company which would be required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder to file a statement on
Schedule 13D with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act; and

(iv) Neither the Executive nor the Investor shall otherwise act, alone or in
concert with others, to seek to control or influence the management, Board or
policies of the Company.

 

  3. RESTRICTIVE LEGEND

(a) All certificates representing any of the Purchased Shares, shall have
endorsed thereon the following legend:

“The transferability of this certificate and the ordinary shares represented
hereby are subject to the restrictions, terms and conditions (including
restrictions against transfer) contained in a Shareholder Agreement entered into
between the registered owner of such ordinary shares and the Company.

All certificates representing any of the Option Shares and Restricted Shares
shall have endorsed thereon the respective legends set forth in the Option
Agreement and the Restricted Share Agreement.

 

  4. REGISTRATION RIGHTS

Prior to the second anniversary of this Agreement, the Company shall use
commercially reasonable efforts to file and maintain an effective Registration
Statement on Form S-3 with respect to those Securities which are not otherwise
registered under the U.S. Securities Act of 1933, as amended, to provide the
Investor and any of its Permitted Transferees, if applicable, the ability to
resell such Securities, subject to any limitation under Section 1(a).

 

  5. INTERPRETATION OF THIS AGREEMENT

(a) Terms Defined. As used in this Agreement, the following terms have the
respective meanings set forth below:

Board: shall mean the board of directors of the Company.

Business Day: shall mean any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by law or executive
order to close.

Buyout Transaction: shall mean a tender offer, exchange offer, merger,
consolidation, amalgamation, scheme or arrangement, acquisition, business
combination or similar transaction that has been approved by the Board (or that
has become unconditional otherwise than as a result of an acceptance by the
Investor), that offers each holder of Ordinary Shares (other than, if
applicable, the Person proposing such transaction or other Persons

 

-3-



--------------------------------------------------------------------------------

participating in such transaction, including Persons who rollover their Ordinary
Shares or other Securities) the opportunity to receive with respect to such
holder’s Ordinary Shares the same consideration per Ordinary Share (which shall
include, without limitation, cash and share election transactions) or otherwise
contemplates the acquisition of Ordinary Shares beneficially owned by each such
holder for the same consideration (which shall include, without limitation, cash
and share election transactions); provided that the decision by certain holders
to rollover their Ordinary Shares shall not exclude such a transaction from
being considered a Buyout Transaction.

Change of Control: shall have the meaning set forth in the Employment Agreement.

Cause: shall have the meaning set forth in the Employment Agreement.

Disability: shall have the meaning set forth in the Employment Agreement.

Employment Agreement: shall mean the Employment Agreement, dated the date
hereof, between the Company and the Executive, as such Employment Agreement may
be amended from time to time.

Exchange Act: shall mean the U.S. Securities Exchange Act of 1934, as amended.

Good Reason: shall have the meaning set forth in the Employment Agreement.

Permitted Transferee: shall mean, (i) the Executive’s spouse or direct lineal
descendants (including by adoption), (ii) any trust established for the sole
benefit of the Executive or the Executive’s spouse or direct lineal descendants
(including by adoption), (iii) any Person in which the direct or indirect and
beneficial owner of all voting securities of such Person is the Executive or the
Executive’s spouse or direct lineal descendants (including by adoption),
(iv) the Executive’s heirs, executors, administrators or personal
representatives upon the death, incompetency or disability of the Executive, and
(v) any affiliate of such Executive that has been approved by the Board as a
“Permitted Transferee” in writing prior to any transfer of Securities, which
approval shall be granted by the Board unless the Board determines, in its sole
and absolute discretion, that the applicable Transfer would result in an
increased risk of adverse tax, regulatory or legal consequences to the Company,
any of its subsidiaries or any of its shareholders; provided that, such trust or
other Person shall only be a Permitted Transferee if such Person agrees in
writing to be bound by the terms of Section 1.

Person: shall mean an individual, partnership (whether general or limited),
joint-stock company, corporation, limited liability company, trust or
unincorporated organization, and a government or agency or political subdivision
thereof.

SEC: shall mean the Securities and Exchange Commission or any successor agency.

Transfer: shall mean (i) any sale, assignment, pledge, transfer, hypothecation
or other disposition or encumbrance of Ordinary Shares, (ii) any purchase, sale
and trading of puts, calls, options, variable forward contracts, equity swaps,
collars, or other derivative securities

 

-4-



--------------------------------------------------------------------------------

based on the Ordinary Shares,(iii) any utilization of Ordinary Shares as
collateral in a margin account or pledge of Ordinary Shares as security or
collateral for any outstanding or new debt or (iv) any short sale of Ordinary
Shares (except in connection with the exercise of the option under the Option
Agreement), and each of “Transferred”, “Transferee” and “Transferor” have a
correlative meaning.

(b) Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda applicable to contracts made and to be
performed entirely within Bermuda. Subject to Section 5(k), the parties submit
to the non-exclusive jurisdiction of the Bermuda courts in relation to this
Agreement.

(d) Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

  6. MISCELLANEOUS

(a) Notices.

(i) All communications under this Agreement shall be in writing and shall be
delivered by hand or facsimile or mailed by overnight courier or by registered
or certified mail, postage prepaid:

(A) if to the Executive, at the address of the Executive shown on signature page
hereto or at such other address as the Executive may have furnished the Company
in writing;

(B) if to the Investor, at the address or facsimile number of the Investor shown
on signature page hereto or at such other address as the Investor may have
furnished the Company in writing; and

(C) if to the Company, at Wellesley House, 90 Pitts Bay Road, Pembroke HM 08,
Bermuda, marked for attention of John Del V Col, facsimile 441-278-0401, with a
copy (which shall not constitute notice) to Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, NY 10019, facsimile 212-728-8111, marked for attention
of Michael Groll, Esq., or at such other address as it may have furnished in
writing to the Investor.

(ii) Any notice so addressed shall be deemed to be given: if delivered by hand
or facsimile, on the date of such delivery if a Business Day and delivered
during regular business hours, otherwise the first Business Day thereafter; if
mailed by overnight courier, on the first Business Day following the date of
such mailing; and if mailed by registered or certified mail, on the third
Business Day after the date of such mailing.

 

-5-



--------------------------------------------------------------------------------

(b) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties,
provided that the parties shall not be permitted to assign any of their rights
or obligations pursuant to this Agreement without the prior written consent of
the other. Any attempted assignment by any party in violation of the foregoing
shall be null and void.

(c) Entire Agreement; Amendment and Waiver. This Agreement constitutes the
entire understanding of the parties hereto and supersedes all prior agreements
or understandings with respect to the subject matter hereof among such parties.
This Agreement may be amended, and the observance of any term of this Agreement
may be waived, with (and only with) the written consent of all parties hereto.

(d) Severability. In the event that any part or parts of this Agreement shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not affect the remaining provisions of
this Agreement which shall remain in full force and effect.

(e) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, the Investor shall execute and deliver any additional
documents and instruments and perform any additional acts that the Company
determines to be necessary or appropriate to effectuate and perform the
provisions of this Agreement and those transactions.

(f) No Partnership. Nothing in this Agreement and no actions taken by the
parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or cause any party to be
deemed the agent of any other party for any purpose.

(g) Specific Performance. It is hereby agreed and acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that, in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law. Any such party shall, therefore, be
entitled (in addition to any other remedy to which such party may be entitled at
law or in equity) to injunctive relief, including specific performance, to
enforce such obligations, without the posting of any bond and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

(h) Third Party Beneficiaries. This Agreement does not create any rights, claims
or benefits inuring to any Person that is not a party hereto, and it does not
create or establish any third party beneficiary hereto.

(i) Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall be considered one and the same agreement.

(j) After Acquired Securities. The Investor agrees that, except as otherwise
provided herein, all of the provisions of this Agreement shall apply to all
Securities and any

 

-6-



--------------------------------------------------------------------------------

Ordinary Shares or other securities of the Company now owned or hereafter issued
to or acquired by the Investor in consequence of any exchange or
reclassification of the Securities, corporate reorganization, or any other form
of recapitalization, consolidation, acquisition, stock split or stock dividend.

(k) Dispute Resolution. All disputes, controversies or claims arising out of,
relating to or in connection with this Agreement, or the breach, termination or
validity thereof, shall be finally settled by arbitration. The arbitration shall
be conducted in accordance with the arbitration procedures set forth in
Section 7.7 of the Employment Agreement.

(l) Terms Generally. The words “hereby”, “herein”, “hereof”, “hereunder” and
words of similar import refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which such word appears. All references
herein to Articles and Sections shall be deemed references to Articles and
Sections of this Agreement unless the context shall otherwise require. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The definitions given for terms in this Agreement
shall apply equally to both the singular and plural forms of the terms defined.
References herein to any agreement or letter shall be deemed references to such
agreement or letter as it may be amended, restated or otherwise revised from
time to time. Whenever required by the context hereof, the singular number shall
include the plural, and vice versa; the masculine gender shall include the
feminine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(m) Draftsmanship. Each of the parties signing this Agreement on the date first
set forth above has been represented by his or its own counsel and acknowledges
that he or it has participated in the drafting of this Agreement, and any
applicable rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in connection with the
construction or interpretation of this Agreement. Each of the parties joining
this Agreement after the date first set forth above has been represented by his
or its own counsel, has read and understands the terms of this Agreement and has
been afforded the opportunity to ask questions concerning the Company and this
Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.

(n) Termination. This Agreement shall terminate and be of no further force or
effect upon either party upon the later to occur of (i) the Transfer Restriction
Termination Date or (ii) the end of the Standstill Period.

[Remainder of Page Intentionally Left Blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:   John V. Del Col Name:   John V. Del Col
Title:   General Counsel

 

JOHN R. CHARMAN /s/ John R. Charman

John R. Charman

Address:

Benbarra 47 Tuckers Town Road

St George’s HS02

Bermuda

 

DRAGON GLOBAL HOLDINGS LTD. By:   /s/ Alec Anderson    /s/ Peter A.S. Pearman
Name:   For and on behalf of Codan Services (BVI) Ltd. Title:   Director

Address:

Commerce House

PO Box 3140

Road Town

Torola VG1110

British Virgin Islands

Fax 1 284 852 1000

With a copy (which shall not constitute notice) to:

Alec Anderson

Conyers Dill and Pearman Limited

12 Par-la-Ville Road

Hamilton HM 08

Bermuda

Fax: 441 298 7849

Email: alec.anderson@conyersdill.com